Title: To Thomas Jefferson from DeWitt Clinton, 12 April 1803
From: Clinton, DeWitt
To: Jefferson, Thomas


          
            Dear Sir 
                     
            New York 12 April 1803.
          
          I take the liberty of communicating to you a transaction—for which communication I am sure no apology is necessary, when I assure you that my object is to prevent any injury to the republican interest or at least to one of its most worthy advocates in this State. I will state the circumstances as briefly as possible.—
          Genl. Lamb Collector of this Port was a defaulter upwards of 120.000 Dollars—His securities are responsible for 50.000.—The two who were prosecuted by the Govt. were Col. Henry Rutgers one of the most respectable opulent and meritorious republicans in the State—The other Mr. Alexander Robertson a federalist—Lamb in addition to the conveyance of a large tract of land to his sureties acknowledged a judgment to them for their further indemnification—The sureties were prosecuted—Robertson repaired to Philadelphia and made an agreement to the following effect with the Treasury Department, Mr Oliver Wolcott being then Secry.—The sureties would give up their judgment against Lamb and permit all the property not conveyed to them to be sold and applied to the satisfaction of the debt due to the U.S. over & above the 50.000 Dollars.—if there was any residuum it should be applied as far it went to extinguish it and the sureties should be liable for the remainder—A sale accordingly took place—The amount unknown—as Giles the Marshal has not accounted. The sureties have paid 25.000 Dollars to the U.S. and they now wish to have the amount of the sales by Giles ascertained and the surplus if any allowed to them or they will be content to waive this and pay the whole at a certain period if time is given. In the mean time Mr. Livingston the District Atty. says that he has positive instructions from the Govt. to proceed against them—and they threaten if the Govt. abandons their agreement to have recourse to their Judgment vs. Lamb & resell the lands. In this situation Col. Rutgers would go on immediately to Washington and settle the business with the Treasury—but his presence at this juncture is indispensable in this place. He will either assume to pay the balance in four years without interest & give approved security or will go on to Washington in June and come to some final understanding. The claim of the U.S. is perfectly secure—The pressuring Rutgers totally inexpedient—as no man has purer views & more means.
          My object in writing is to get a direction to the District Atty. to arrest the proceedings until June when Rutgers will proceed to Washington if necessary—I know that in making this application I call your attention to a subject foreign in some measure from the business of your office—but it is really important in more senses than one, as time will satisfactorily evince. If you express a wish merely to the Comptroller (as I presume Mr. Gallatin is absent) without assigning any other than a general reason or referring to my application, it will be sufficient—and if you favor me with a line in immediate reply, it will be deemed a favor.—
          Great efforts are made to divide the republicans at the approaching election—but they cannot Succeed—
          With great respect I am your obedt servt.
          
            DeWitt Clinton
          
        